DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-9 are rejected for being dependent on claim 1, claims11-17 are rejected for being dependent on claim 10, and claims 19-26 are rejected for being dependent on claim 18.

Claim 1 recites the limitation cooling “a gas stream” in line 2, which is indefinite for being unclear if this is the same gas stream within the preamble, line 1, of the claim.  For purposes of examination, the limitation will be interpreted as “the gas stream”.

Claim 1 recites the limitation “feed the cooling liquid at the first temperature to the heat exchanger” in lines 9-10, which is indefinite for being unclear if this is one of the “at least one heat exchangers, or not, already claimed in lines 6-7.  For the purpose of examination, the limitation will be examined as “feed the cooling liquid at the first temperature to the at least one heat exchanger”.

Claim 8 recites the limitation “wherein the at least one heat exchanger comprises at least two heat exchangers” which is indefinite for now making the claim unclear where the first and second temperatures, of claim 1, are located.  There being two heat exchangers as compared to one, now makes it unclear whether the first temperature would be before the first of the two heat exchangers or after the first two heat exchangers, and similar with the second temperature.  For purposes of examination, the limitation will be examined as “wherein the at least one heat exchanger comprises at least two heat exchangers, and wherein the first temperature and second temperature are measured at an inlet and outlet line, respectively, of the at least one air cooler”, based on Applicant’s disclosure, as best understood by the Examiner, where Fig. 2 shows first and second heat exchangers (2A and 2B) fluidly in parallel with each other, with regards to the cooling liquid flow in lines 200 and 201, and paragraph 0049, “The air cooler 3 rejects the heat of compression to the environment, lowering the temperature of the exiting cooling water to its initial value, stream 200.” and paragraph “The integrated design of the closed-circuit cooling liquid system and the one or more process exchangers is derived from an analysis of the added cost of increasing or decreasing the size of the closed-circuit cooling liquid air cooler and the one or more process heat exchangers. The temperature difference of cooling water inlet stream 200 and outflowing stream 201, known as the cooling water temperature rise, is a major contribution to the advantage of the process.”.

Claim 10 recites the limitation cooling “a gas stream” in line 2, which is indefinite for being unclear if this is the same gas stream within the preamble, line 1, of the claim.  For purposes of examination, the limitation will be interpreted as “the gas stream”.

Claim 10 recites the limitation “at the second temperature to at least one air cooler” in line 9, which is indefinite for being unclear if the “at least one air cooler” is the same, or different, than the at least one air cooler in lines 6-7.  For purposes of examination, the limitation will be interpreted as “at the second temperature to the at least one air cooler”.

Claim 16 recites the limitation “wherein the at least one heat exchanger comprises at least two heat exchangers” which is indefinite for now making the claim unclear where the first and second temperatures, of claim 10, are located.  There being two heat exchangers as compared to one, now makes it unclear whether the first temperature would be before the first of the two heat exchangers or after the first two heat exchangers, and similar with the second temperature.  For purposes of examination, the limitation will be examined as “wherein the at least one heat exchanger comprises at least two heat exchangers, and wherein the first temperature and second temperature are measured at an inlet and outlet line, respectively, of the at least one air cooler”, based on Applicant’s disclosure, as best understood by the Examiner, where Fig. 2 shows first and second heat exchangers (2A and 2B) fluidly in parallel with each other, with regards to the cooling liquid flow in lines 200 and 201, and paragraph 0049, “The air cooler 3 rejects the heat of compression to the environment, lowering the temperature of the exiting cooling water to its initial value, stream 200.” and paragraph “The integrated design of the closed-circuit cooling liquid system and the one or more process exchangers is derived from an analysis of the added cost of increasing or decreasing the size of the closed-circuit cooling liquid air cooler and the one or more process heat exchangers. The temperature difference of cooling water inlet stream 200 and outflowing stream 201, known as the cooling water temperature rise, is a major contribution to the advantage of the process.”.

Claim 18 recites the limitation cooling “a gas stream” in line 3, which is indefinite for being unclear if this is the same gas stream within the preamble, line 1, of the claim.  For purposes of examination, the limitation will be interpreted as “the gas stream”.

Claim 25 recites the limitation “wherein the at least one heat exchanger comprises at least two heat exchangers” which is indefinite for now making the claim unclear where the first and second temperatures, of claim 18, are located.  There being two heat exchangers as compared to one, now makes it unclear whether the first temperature would be before the first of the two heat exchangers or after the first two heat exchangers, and similar with the second temperature.  For purposes of examination, the limitation will be examined as “wherein the at least one heat exchanger comprises at least two heat exchangers, and wherein the first temperature and second temperature are measured at an inlet and outlet line, respectively, of the at least one air cooler”, based on Applicant’s disclosure, as best understood by the Examiner, where Fig. 2 shows first and second heat exchangers (2A and 2B) fluidly in parallel with each other, with regards to the cooling liquid flow in lines 200 and 201, and paragraph 0049, “The air cooler 3 rejects the heat of compression to the environment, lowering the temperature of the exiting cooling water to its initial value, stream 200.” and paragraph “The integrated design of the closed-circuit cooling liquid system and the one or more process exchangers is derived from an analysis of the added cost of increasing or decreasing the size of the closed-circuit cooling liquid air cooler and the one or more process heat exchangers. The temperature difference of cooling water inlet stream 200 and outflowing stream 201, known as the cooling water temperature rise, is a major contribution to the advantage of the process.”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 9, 18-20, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2003/0033831), hereinafter referred to as Davies, in view of Beers (US 5,067,322), hereinafter referred to as Beers.

Regarding claims 1-3, Davies teaches an apparatus (Fig. 2, including the structure shown and referenced in Fig. 2) for cooling a gas stream (204; paragraph 0031, “As an example in the context of an air separation plant, the heat source 202 may be a compressor producing a hot compressed gas stream 204”) comprising:
at least one heat exchanger (215) configured to cool the gas stream (204) via a cooling liquid (water glycol mixture within circuit 210; see paragraph 0027) such that a temperature of the cooling liquid increases from a first temperature (temperature of cooling liquid just prior to entering HX 215 and leaving air cooler 212)  to a second temperature (temperature of cooling liquid leaving HX 215 flowing in to air cooler 212), the cooling liquid comprising water (water and glycol mixture, paragraph 0027, “In general, different heat transfer fluids may be used, e.g., water, or optionally, a water and glycol mixture”), 
conduits (conduits which connect components 212 and 215 to be in fluid communication to form a closed-circuit (210)) connected between at least one air cooler (air cooler 212) and the at least one heat exchanger (215) such that the at least one air cooler is arranged and positioned (arrangement and position of the at least one air cooler in Fig. 2) to receive the cooling liquid (by way of conduits which make up circuit 210) output from the at least one heat exchanger to cool the cooling liquid from the second temperature to the first temperature and feed the cooling liquid at the first temperature to the at least one heat exchanger in a closed circuit (210), the at least one air cooler having a surface area (surface area of 212) to decrease the temperature of the cooling liquid from the second temperature to the first temperature so that the cooling liquid at the second temperature that is received by the at least one air cooler is cooled (by the air passing over the air cooler) to the first temperature for feeding the cooling liquid at the first temperature to the at least one heat exchanger;
wherein there is a ratio (inherent ratio of surface area between 212 and 215) of the surface area of the at least one air cooler to a surface area (surface area of the at least one heat exchanger 215) of the at least one heat exchanger.

Davies does not teach wherein the ratio of the surface area of the at least one air cooler to the surface area of the at least one heat exchanger is 12 or lower (claim 1), 6 or lower (claim 2) or 3 or lower (claim 3).  Noted is that Davies discloses “an air-cooled system is less efficient than a water-cooled system in terms of the amount of heat transfer per unit surface area” (paragraph 0004), showing a need for increased surface when using air coolers.

Beers teaches a heat exchanger (Fig. 3) for transferring heat between a fluid flowing through the heat exchanger (within 36), and the air surrounding the heat exchanger, where Beers discloses in column 2, lines 65-68, “In order to enhance the heat transfer characteristic of the evaporator it is well known to provide some kind of fins extending outwardly from the tube to increase the surface area for transfer.”, showing that the surface area of a heat exchanger is a result effective variable.

Since Beers teaches that the surface area of a heat exchanger is a result effective variable, in that heat transfer is proportional to surface area, where increasing the surface area of a heat exchanger increases heat transfer and decreasing the surface area decreases the heat transfer.  The heat exchanger and the air cooler are each optimizable for their surface area since the surface area of both are result-effective variables. It follows that the ratio of surface areas between the heat exchanger and air cooler is also optimizable as the ratio changes with a change in either or both of the surface areas of the heat exchanger and the air cooler. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davies such that the ratio of the surface area of the at least one air cooler to a surface area of the at least one heat exchanger is 12 or lower since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, applicant does not appear to place any criticality on the claimed ranges (see applicant’s specification pp. [0018] wherein the ratios are all simply optional).  

Regarding claim 8, Davies, as modified, teaches the apparatus according to claim 1, however not yet taught is wherein the at least one heat exchanger comprises at least two heat exchangers, however in a separate embodiment (Fig. 5), Davies teaches a system which comprises multiple compressors in series (510, 512 and 514) with at least  at least two heat exchangers (530 and 532; paragraph 0040, ”The intercooler 530 having one of the hybrid cooling designs of the present invention is used to cool the compressed gas stream”), thereby leading to higher efficiency at a reduced cost (paragraph 0040, “Cooling of the compressed gas streams exiting compressor stages 510 and 512 are achieved by respective intercoolers 530 and 532 having the hybrid cooling designs of the present invention. By cooling the compressed gas streams after each stage of compression, efficient gas compression can be achieved at reduced cost.”), wherein the first temperature and second temperature are measured at an inlet and outlet line (inlet line to 212 and outlet line leaving 212), respectively, of the at least one air cooler.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the at least one heat exchanger of Davies, as modified, to be two heat exchangers positioned between two compressors, as taught by Davies in Fig. 5, in order to provide the similar and predictable result of increasing compression efficiency at a reduced cost.

Regarding claim 9, Davies, as modified, teaches the apparatus according to claim 1, however does not teach wherein the at least one heat exchanger is a compressor intercooler, however in a separate embodiment (Fig. 5), Davies teaches a system which comprises multiple compressors in series (510, 512 and 514) with at least at least two heat exchangers (530 and 532), wherein each is considered an intercooler for being between at least two compressors, thereby leading to higher efficiency at a reduced cost (paragraph 0040, “Cooling of the compressed gas streams exiting compressor stages 510 and 512 are achieved by respective intercoolers 530 and 532 having the hybrid cooling designs of the present invention. By cooling the compressed gas streams after each stage of compression, efficient gas compression can be achieved at reduced cost.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the at least one heat exchanger of Davies, as modified, to be an intercooler positioned between at least two compressors, as taught by Davies in Fig. 5, in order to provide the similar and predictable result of increasing compression efficiency at a reduced cost.

Regarding claims 18-20, Davies teaches a system (Fig. 2, including the structure shown and referenced in Fig. 2) for cooling a gas stream (204) comprising:
at least one heat exchanger (215) in which the gas stream (204; paragraph 0031, “As an example in the context of an air separation plant, the heat source 202 may be a compressor producing a hot compressed gas stream 204” )  compressed in at least one compressor  (“a compressor”, paragraph 0031, “As an example in the context of an air separation plant, the heat source 202 may be a compressor producing a hot compressed gas stream 204”) is cooled against a cooling liquid (water glycol mixture within circuit 210; see paragraph 0027) such that a temperature of the cooling liquid increases from a first temperature (temperature of cooling liquid just prior to entering HX 215 and leaving air cooler 212) to a second temperature (temperature of cooling liquid leaving HX 215 flowing in to air cooler 212), 
at least one air cooler (air cooler 212) connected to (fluidly) the at least one heat exchanger (215), in a closed-circuit (210) for the cooling liquid to cool the cooling liquid after the cooling liquid passes through the at least one heat exchanger, to decrease the temperature of the cooling liquid from the second temperature to the first temperature and feed the cooling liquid at the first temperature to the at least one heat exchanger (by way of the cooling circuit 210);
wherein there is a ratio (inherent ratio of surface area between 212 and 215) of the surface area of the at least one air cooler to a surface area (surface area of the at least one heat exchanger 215) of the at least one heat exchanger.

Davies does not teach wherein the ratio of the surface area of the at least one air cooler to the surface area of the at least one heat exchanger is 12 or lower (claim 18), 6 or lower (claim 19) or 3 or lower (claim 20).  Noted is that Davies discloses “an air-cooled system is less efficient than a water-cooled system in terms of the amount of heat transfer per unit surface area” (paragraph 0004), showing a need for increased surface when using air coolers.

Beers teaches a heat exchanger (Fig. 3) for transferring heat between a fluid flowing through the heat exchanger (within 36), and the air surrounding the heat exchanger, where Beers discloses in column 2, lines 65-68, “In order to enhance the heat transfer characteristic of the evaporator it is well known to provide some kind of fins extending outwardly from the tube to increase the surface area for transfer.”, showing that the surface area of a heat exchanger is a result effective variable.

Since Beers teaches that the surface area of a heat exchanger is a result effective variable, in that heat transfer is proportional to surface area, where increasing the surface area of a heat exchanger increases heat transfer and decreasing the surface area decreases the heat transfer.  The heat exchanger and the air cooler are each optimizable for their surface area since the surface area of both are result-effective variables. It follows that the ratio of surface areas between the heat exchanger and air cooler is also optimizable as the ratio changes with a change in either or both of the surface areas of the heat exchanger and the air cooler. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davies such that the ratio of the surface area of the at least one air cooler to a surface area of the at least one heat exchanger is 12 or lower since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, applicant does not appear to place any criticality on the claimed ranges (see applicant’s specification pp. [0018] wherein the ratios are all simply optional).

Regarding claim 25, Davies, as modified, teaches the system according to claim 18, however not yet taught is wherein the at least one heat exchanger comprises at least two heat exchangers however in a separate embodiment (Fig. 5), Davies teaches a system which comprises multiple compressors in series (510, 512 and 514) with at least  at least two heat exchangers (530 and 532; paragraph 0040, ”The intercooler 530 having one of the hybrid cooling designs of the present invention is used to cool the compressed gas stream”), thereby leading to higher efficiency at a reduced cost (paragraph 0040, “Cooling of the compressed gas streams exiting compressor stages 510 and 512 are achieved by respective intercoolers 530 and 532 having the hybrid cooling designs of the present invention. By cooling the compressed gas streams after each stage of compression, efficient gas compression can be achieved at reduced cost.”), wherein the first temperature and second temperature are measured at an inlet and outlet line (inlet line to 212 and outlet line leaving 212), respectively, of the at least one air cooler.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the at least one heat exchanger of Davies, as modified, to be two heat exchangers positioned between two compressors, as taught by Davies in Fig. 5, in order to provide the similar and predictable result of increasing compression efficiency.

Regarding claim 26, Davies, as modified, teaches the system according to claim 18, however does not teach wherein the at least one heat exchanger is a compressor intercooler, however in a separate embodiment (Fig. 5), Davies teaches a system which comprises multiple compressors in series (510, 512 and 514) with at least at least two heat exchangers (530 and 532), wherein each is considered an intercooler for being between at least two compressors, thereby leading to higher efficiency at a reduced cost (paragraph 0040, “Cooling of the compressed gas streams exiting compressor stages 510 and 512 are achieved by respective intercoolers 530 and 532 having the hybrid cooling designs of the present invention. By cooling the compressed gas streams after each stage of compression, efficient gas compression can be achieved at reduced cost.”), and wherein the first temperature and second temperature are measured at an inlet and outlet line (inlet line, respectively, of the at least one air cooler.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the at least one heat exchanger of Davies, as modified, to be an intercooler positioned between at least two compressors, as taught by Davies in Fig. 5, in order to provide the similar and predictable result of increasing compression efficiency at a reduced cost.

Claims 4-7, 10-17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Beers, in further view of Campbell et al. (US 2009/0207564 A1), hereinafter referred to as Campbell.

Regarding claims 4, 5, 6 and 7, Davies teaches the apparatus according to claim 1, and wherein there is a difference of temperature (implicit temperature difference between the first and second temperatures when heat is removed from the gas stream 204 in at least one heat exchanger 215) between the second temperature and the first temperature, however does not teach wherein the difference of temperature is at least 15°C (claim 4), at least 20°C (claim 5), at least 25°C (claim 6) or at least 30°C (claim 7).

Campbell teaches in paragraph 0055, wherein the difference in temperature across a heat exchanger (Fig. 5), from the inlet to the outlet of the heat exchanger is given as the product of flow A, density of fluid A, specific heat of fluid A and the inlet-to-outlet fluid A temperature difference measured by sensors 511 and 512 (paragraph 0055, “If desired, the heat transfer rate across the heat exchanger can also be determined as the product of flowA, the density of fluid A, the specific heat of fluid A and the inlet-to -outlet fluid A temperature difference determined via the processing of FIG. 9.”).  This teaches that heat transfer rate is proportional to the difference in the inlet temperature, interpreted as a first temperature, and the outlet temperature, interpreted as the second temperature.

Therefore, the temperature difference between the first and second temperatures is considered a result effective variable in that the larger the temperature difference, the larger the amount of heat which has been removed from the cooling gas in the heat exchanger, and added to the cooling fluid, which needs to be removed in the at least one air cooler and therefore determines the cooling capacity of the at least one air cooler for optimized performance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Davies, by making the temperature difference between the first and second temperatures (across the at least one air cooler, to be at least 30C, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 10-15, Davies teaches method (Using Fig. 2) for cooling a gas stream (204) comprising: 
cooling the gas stream via  at least one heat exchanger (215) in which the gas stream (204 is a compressed gas stream, paragraph 0031, “As an example in the context of an air separation plant, the heat source 202 may be a compressor producing a hot compressed gas stream 204”) is cooled against a cooling liquid (water glycol mixture within circuit 210; see paragraph 0027) to increase a temperature of the cooling liquid (temperature of cooling liquid as it gains heat from the gas stream in the heat exchanger) from a first temperature (temperature of cooling liquid just prior to entering HX 215 and leaving air cooler 212)  to a second temperature (temperature of cooling liquid leaving HX 215 flowing in to air cooler 212); 
passing the cooling liquid between the at least one heat exchanger and at least one air cooler (212) in a closed-circuit (210) that includes: 
outputting the cooling liquid from the at least one heat exchanqer (the cooling liquid leaving HX 215 is being output from 215) to feed the cooling liquid at the second temperature, to the at least one air cooler; 
cooling the cooling liquid from the second temperature to the first temperature via the at least one air cooler (after the cooling liquid passes through the air cooler 212, it is brought back down to the first temperature) after (met since 210 is a closed circuit which fluidly connects the heat exchanger 215 and air cooler 212) the cooling liquid is output from the at least one heat exchanger; and 
outputting the coolinq liquid at the first temperature from the at least one air cooler (the cooling liquid leaving the air cooler is output from the air cooler at the first temperature prior to being fed to the HX 215) to feed the cooling liquid to the at least one heat exchanger; 
wherein a difference of temperature (temperature difference between the inlet and outlet of the at least one heat exchanger 215) between the second temperature and the first temperature is qreater than 15°C and a ratio of the surface area of the at least one air cooler to a -surface area of the at least one heat exchanger is 12 or lower; and 
wherein the coolinq liquid comprises water (water and glycol mixture, paragraph 0027, “In general, different heat transfer fluids may be used, e.g., water, or optionally, a water and glycol mixture”).

Davies does not teach wherein the difference of temperature between the second temperature and the first temperature is greater than 15C (claim 10); wherein the temperature difference is at least 20C (claim 11); wherein the temperature difference is at least 25C (claim 12); wherein the temperature difference is at least 30C (claim 13).

Campbell teaches in paragraph 0055, wherein the difference in temperature across a heat exchanger (Fig. 5), from the inlet to the outlet of the heat exchanger is given as the product of flow A, density of fluid A, specific heat of fluid A and the inlet-to-outlet fluid A temperature difference measured by sensors 511 and 512 (paragraph 0055, “If desired, the heat transfer rate across the heat exchanger can also be determined as the product of flowA, the density of fluid A, the specific heat of fluid A and the inlet-to -outlet fluid A temperature difference determined via the processing of FIG. 9.”).  This teaches that heat transfer rate is proportional to the difference in the inlet temperature, interpreted as a first temperature, and the outlet temperature, interpreted as the second temperature.

Therefore, the temperature difference between the first and second temperatures is considered a result effective variable in that the larger the temperature difference, the larger the amount of heat which has been removed from the cooling gas in the heat exchanger, and added to the cooling fluid, which needs to be removed in the at least one air cooler and therefore determines the cooling capacity of the at least one air cooler for optimized performance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Davies, by making the temperature difference between the first and second temperatures (across the at least one air cooler, to be at least 30C, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Davies does not teach wherein the ratio of the surface area of the at least one air cooler to the surface area of the at least one heat exchanger is 12 or lower (claim 10), 3 or lower (claim 14) or 6 or lower (claim 15).  Noted is that Davies discloses “an air-cooled system is less efficient than a water-cooled system in terms of the amount of heat transfer per unit surface area” (paragraph 0004), showing a need for increased surface when using air coolers.

Beers teaches a heat exchanger (Fig. 3) for transferring heat between a fluid flowing through the heat exchanger (within 36), and the air surrounding the heat exchanger, where Beers discloses in column 2, lines 65-68, “In order to enhance the heat transfer characteristic of the evaporator it is well known to provide some kind of fins extending outwardly from the tube to increase the surface area for transfer.”, showing that the surface area of a heat exchanger is a result effective variable.

Since Beers teaches that the surface area of a heat exchanger is a result effective variable, in that heat transfer is proportional to surface area, where increasing the surface area of a heat exchanger increases heat transfer and decreasing the surface area decreases the heat transfer.  The heat exchanger and the air cooler are each optimizable for their surface area since the surface area of both are result-effective variables. It follows that the ratio of surface areas between the heat exchanger and air cooler is also optimizable as the ratio changes with a change in either or both of the surface areas of the heat exchanger and the air cooler. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davies such that the ratio of the surface area of the at least one air cooler to a surface area of the at least one heat exchanger is 12 or lower since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, applicant does not appear to place any criticality on the claimed ranges (see applicant’s specification pp. [0018] wherein the ratios are all simply optional). 

Regarding claim 16, Davies, as modified, teaches the method according to claim 10, however has not yet taught is wherein the at least one heat exchanger comprises at least two heat exchangers, however in a separate embodiment (Fig. 5), Davies teaches a system which comprises multiple compressors in series (510, 512 and 514) with at least  at least two heat exchangers (530 and 532; paragraph 0040, ”The intercooler 530 having one of the hybrid cooling designs of the present invention is used to cool the compressed gas stream”), thereby leading to higher efficiency at a reduced cost (paragraph 0040, “Cooling of the compressed gas streams exiting compressor stages 510 and 512 are achieved by respective intercoolers 530 and 532 having the hybrid cooling designs of the present invention. By cooling the compressed gas streams after each stage of compression, efficient gas compression can be achieved at reduced cost.”), wherein the first temperature and second temperature are measured at an inlet and outlet line (inlet line to 212 and outlet line leaving 212), respectively, of the at least one air cooler.


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the at least one heat exchanger of Davies, as modified, to be two heat exchangers positioned between two compressors, as taught by Davies in Fig. 5, in order to provide the similar and predictable result of increasing compression efficiency.

Regarding claim 17, Davies, as modified, teaches the method according to claim 10, but does not teach wherein the at least one heat exchanger is a compressor intercooler, however in a separate embodiment (Fig. 5), Davies teaches a system which comprises multiple compressors in series (510, 512 and 514) with at least at least two heat exchangers (530 and 532), wherein each is considered an intercooler for being between at least two compressors, thereby leading to higher efficiency at a reduced cost (paragraph 0040, “Cooling of the compressed gas streams exiting compressor stages 510 and 512 are achieved by respective intercoolers 530 and 532 having the hybrid cooling designs of the present invention. By cooling the compressed gas streams after each stage of compression, efficient gas compression can be achieved at reduced cost.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the at least one heat exchanger of Davies, as modified, to be an intercooler positioned between at least two compressors, as taught by Davies in Fig. 5, in order to provide the similar and predictable result of increasing compression efficiency at a reduced cost.

Regarding claims 21-24, Davies teaches the system according to claim 18, and wherein there is a difference of temperature (implicit temperature difference between the first and second temperatures when heat is removed from the gas stream 204 in at least one heat exchanger 215) between the second temperature and the first temperature, however does not teach wherein the difference of temperature is at least 15°C (claim 21), at least 20°C (claim 22), at least 25°C (claim 23) or at least 30°C (claim 24).

Campbell teaches in paragraph 0055, wherein the difference in temperature across a heat exchanger (Fig. 5), from the inlet to the outlet of the heat exchanger is given as the product of flow A, density of fluid A, specific heat of fluid A and the inlet-to-outlet fluid A temperature difference measured by sensors 511 and 512 (paragraph 0055, “If desired, the heat transfer rate across the heat exchanger can also be determined as the product of flowA, the density of fluid A, the specific heat of fluid A and the inlet-to -outlet fluid A temperature difference determined via the processing of FIG. 9.”).  This teaches that heat transfer rate is proportional to the difference in the inlet temperature, interpreted as a first temperature, and the outlet temperature, interpreted as the second temperature.

Therefore, the temperature difference between the first and second temperatures is considered a result effective variable in that the larger the temperature difference, the larger the amount of heat which has been removed from the cooling gas in the heat exchanger, and added to the cooling fluid, which needs to be removed in the at least one air cooler and therefore determines the cooling capacity of the at least one air cooler for optimized performance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Davies, by making the temperature difference between the first and second temperatures (across the at least one air cooler, to be at least 30C, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments in section A, subsection 1, of the Remarks, filed 2/16/2022, with respect to Davies not teaching the limitation “a closed-circuit” in claim 1 are not persuasive since Applicant’s arguments are directed at Fig. 1 and not Fig. 2, the embodiment of Davies used to reject the claims as filed on 2/16/2022.  In Fig. 2, the circuit 210 is a closed circuit, with no disclosed evaporation towers or make-up water.

Applicant’s arguments in section A, subsection 2, of the Remarks, filed 2/16/2022, with respect to the Official Notice being improper is convincing and the rejection has been withdrawn.  However, upon further review, an obvious statement for the surface area ratio to be a result effective variable ripe for optimization and no unpredictable results, supports rationale for making the surface area ratio 12 or less, 6 or less and 3 or less since new reference Beers teaches that is known for a heat exchanger (Fig. 3), transferring heat between a fluid flowing through the heat exchanger (within 36), and the air surrounding the heat exchanger, where Beers discloses in column 2, lines 65-68, “In order to enhance the heat transfer characteristic of the evaporator it is well known to provide some kind of fins extending outwardly from the tube to increase the surface area for transfer.”, showing that the surface area of a heat exchanger is a result effective variable.

Applicant’s arguments in section A, subsection 3, of the Remarks, filed 2/16/2022, with respect to the Official Notice being improper is convincing and the rejection has been withdrawn.  However, with respect to the argument that there is no rational for meeting the limitation of the surface area ratio (between the air cooler and heat exchanger) being 12 or lower, increasing the surface area of a heat exchanger or air cooler results in an increase of heat transfer as supported by newly cited reference Beers, discussed above in the Action, where the surface area is considered a results effective variable (discussed more below).  The Examiner uses the teaching that the surface area is a results effective variable to teach one of ordinary skill in the art would change the surface areas of either or both of the at least one heat exchanger and at least one air cooler to increase (or decrease) heat transfer, which is the predictable result taught by Beers and is applied to Davies.  
Applicant’s arguments in section A, subsection 4, of the Remarks, filed 2/16/2022, with respect to the Official Notice for the rejection of claims 4-7 being improper is convincing and the rejection has been withdrawn.  However, in view of newly cited reference Campbell, the limitations of claims 4-7 are met since Campbell teaches wherein temperature difference is a result effective variable with predictable results of being proportional to heat transfer rate. Campbell recites in paragraph 0055, “If desired, the heat transfer rate across the heat exchanger can also be determined as the product of flowA, the density of fluid A, the specific heat of fluid A and the inlet-to -outlet fluid A temperature difference determined via the processing of FIG. 9.”. Therefore, the larger the temperature difference, the larger the amount of heat which is removed from the cooling liquid.  The result effective variable applies in addressing the temperature difference since Campbell shows the general conditions of the claim are disclosed, showing a relationship between heat transfer and temperature difference, thereby teaching temperature difference is ripe for optimization through routine experimentation.
Applicant’s arguments in section B of the Remarks, filed 2/16/2022, with respect to claims 10-17 being allowable for similar reasons addressed section A, subsection 4, above, are found persuasive, but in light of the surface area being a result effective variable with no unexpected results, and Campbell teaching that the temperature difference is a result effect variable without any unpredictable results, the current action maintains that claims 10-17 are not allowable.
Applicant’s arguments in section C of the Remarks, filed 2/16/2022, with respect to claims 18-26 being allowable for similar reasons addressed section A, subsection 4, above, are found persuasive, but in light of the surface area being a result effective variable with no unexpected results, and Campbell teaching that the temperature difference is a result effect variable without any unpredictable results, the current action maintains that claims 10-17 are not allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /BRIAN M KING/Primary Examiner, Art Unit 3763